Citation Nr: 0031297	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a total right knee arthroplasty, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  His decorations include the Korean Service Ribbon with 
1 bronze service star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, following a VA examination for review 
purposes, continued a 30 percent rating for the veteran's 
service-connected right knee replacement.  (An April 1997 RO 
decision had assigned a 100 percent rating from February 20, 
1997 through March 1998, and increased the rating from 20 
percent to 30 percent from April 1, 1998, after the veteran 
had undergone surgical treatment for his service-connected 
right knee condition, which consisted of a right knee 
replacement.  See 38 C.F.R. § 4.71, Code 5055.) 

In statements on appeal, the veteran has repeatedly indicated 
that he is unable to work as a result of his service-
connected back and knee disabilities.  As such, the Board is 
referring an informal claim for entitlement to a total rating 
based on individual unemployability to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The post-operative residuals of a total right knee 
arthroplasty are manifested by non-tender and smooth range of 
motion of -5 degrees of extension to 105 degrees of flexion 
and stability to anterior, posterior, varus, and valgus 
stress.  The objective findings are not indicative of severe 
pain on range of motion or severe weakness.   





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for the post-operative 
residuals of a total right knee arthroplasty.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5055 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for his service-connected 
right knee disability.  Specifically, he and his 
representative have argued that the current right knee 
symptomatology warrants a 60 percent rating under Diagnostic 
Code 5055, based on chronic residuals including pain and 
weakness of the right knee and right lower extremity.  

The Board notes that during the pendency of the veteran's 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  VA must make "reasonable efforts" to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board finds that these 
revisions are applicable to the instant claim as they are 
more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The revised statutes also contain expanded notice provisions, 
which require that the claimant be notified when VA is unable 
to obtain all of the relevant records which are sought in 
conjunction with a claim.  38 U.S.C.A. § 5103A(b)(2)(A) (West 
1991 & Supp. 2000).  In this instance, the record indicates 
that all of the available records, including private 
treatment reports and outpatient VA records, have been 
obtained for consideration in conjunction with the veteran's 
claim.  Furthermore, at the February 1999 personal hearing, 
the veteran indicated that he had no additional private 
medical records that he would like to submit in conjunction 
with his claim.  See 38 C.F.R. § 3.103 (2000).  As the record 
does not indicate the need to obtain any additional pertinent 
records, the Board finds that VA's duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In March 1987, service connection was granted for the post-
operative residuals of a right knee arthrotomy with removal 
of loose body.  In February 1997, the veteran underwent a 
right total knee arthroplasty as treatment for degenerative 
joint disease of the right knee.  In April 1997, a temporary 
total (100 percent) rating was assigned under 38 C.F.R. 
§ 4.30 (2000) for the post-operative residuals of arthrotomy, 
right knee, and removal of loose body, with subsequent total 
knee arthroplasty.  The temporary total rating was in effect 
from February 20, 1997, to April 1, 1997.  Effective April 1, 
1997, to April 1, 1998, a total rating was assigned under 
Diagnostic Code 5055, which provides that a 100 percent 
rating is appropriate for 1 year following prosthetic knee 
replacement.  Effective April 1, 1998 (upon the expiration of 
the one year period following implantation of the 
prosthesis), an evaluation of 30 percent disabling was 
assigned under Diagnostic Code 5055.  

Thus, the issue currently before the Board is entitlement to 
a rating in excess of 30 percent for the post-operative 
residuals of a total right knee arthroplasty, from April 1, 
1998, under the provisions of Diagnostic Code 5055.  As 
noted, Diagnostic Code 5055 pertains to evaluation of knee 
replacement (prosthesis), and following the expiration of the 
one-year period following prosthetic replacement, a minimum 
disability rating of 30 percent is warranted.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy pursuant to Diagnostic Codes 5256, 5261, 
or 5262.  A rating of 60 percent is warranted based on 
evidence of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity. 38 C.F.R. Part 
4, Diagnostic Code 5055 (2000).

Having reviewed the record, the Board has determined that the 
assignment of an evaluation in excess of 30 percent disabling 
is not warranted for the post-operative residuals of a total 
right knee arthroplasty.  As noted, a 100 percent rating is 
assigned for the one year period following a prosthetic knee 
replacement, which is meant to compensate the veteran during 
the period of recuperation and convalescence from such 
surgery, and that period ended on April 1, 1998.  In 
conjunction with the claim for an increased evaluation, the 
Board has considered the medical evidence for the period of 
March 1998 to the present time.  

Private outpatient records from S. K., III, D. O.,  show that 
in March 1998, the veteran complained of right knee problems, 
including stiffness and excruciating pain.  A March 1998 
right knee x-ray report shows that the right knee 
arthroplasty had a satisfactory appearance and no loosening, 
fracture, dislocation, joint effusion, or other acute process 
was seen.  

On VA examination in April 1998, the veteran reported that 
gallbladder and cardiac operations had prevented 
rehabilitation following his right knee surgery.  Recent 
objective findings included slightly decreased range of 
motion and intermittent pain and swelling.  He complained of 
knee pain at a frequency of one to two times a week, which 
wakes him up at nighttime and is worse if he gets up and 
walks around.  He stated that he uses a cane for support and 
that he does not tolerate standing, sitting, or walking for 
prolonged periods of time due to knee pain.  

Right knee examination revealed a well-healed anterior 
arthroplasty incision, as well as a smaller, well-healed 
incision over the medial aspect of the knee.  Right knee 
range of motion was smooth and nontender, from 5 degrees of 
extension to 95 degrees of flexion.  The knee was stable to 
varus and valgus stressing.  Distal circulation, motion, and 
sensation examination was full, intact, and symmetric.  There 
was no increased warmth and a 1+ effusion was noted.  X-rays 
showed a total knee arthroplasty with uncemented femoral and 
tibial components which were in acceptable alignment without 
evidence of osteolysis.  The examiner indicated that the 
veteran was having persistent activity related pain with 
intermittent swelling.  It was noted that he would not be 
able to tolerate employment requiring any standing or walking 
around, and if he had a sedentary job, he should be able to 
stand frequently to prevent stiffness and swelling.  
A June 1998 VA medical record shows treatment for increased 
right knee pain with activity.  He reported that while using 
a cane, he could walk approximately 4-5 blocks before the 
pain became intense and he complained of swelling.  On 
physical examination, right knee range of motion was from 5 
degrees of extension to 118 degrees of flexion.  There was no 
erythema, the suture line was well-healed, and the knee was 
stable to valgus/varus stress.  Range of motion was smooth 
without crepitus, and circulation, motion, and sensation were 
intact.  Trace effusion was noted.  An assessment of 
persistent pain in the right lower extremity, 15 months 
status post total right knee arthroplasty, is shown, and 
synovial fluid was removed.  

When seen by Dr. K. in June 1998, the veteran complained of 
severe knee pain.  Objective findings included degenerative 
changes of the knees with decreased range of motion.  He was 
noted to ambulate and stand with a widened base and he tended 
to externally rotate his knees.  Assessments included 
degenerative joint disease.  On evaluation of the extremities 
in October 1998, objective findings included degenerative 
changes plus complications of surgery to the right knee area, 
with decreased flexion and extension of the right knee.  
Assessments included chronic knee pain, status post knee 
replacement.  It was recommended that he avoid any prolonged 
standing, stooping, bending, twisting, or turning.  In an 
October 1998 statement, Dr. K. noted that the veteran had an 
abnormal gait, walked with a cane, and had been having quite 
a lot of problems with his right knee.  

A November 1998 VA progress note shows that the veteran's 
major problems included degenerative joint disease with 
constant right knee pain.  Objective findings included 
crepitus bilaterally and limited range of motion in the left 
knee. 

At a personal hearing in November 1999, the veteran testified 
that the right knee gives him significant problems.  He 
described a constant pain which varies in intensity and 
travels up and down, and he indicated that his right knee is 
weaker than the left.  He noted that he uses a cane to 
ambulate and that he cannot walk around the block without the 
cane, and he also testified that that when he tries to walk 
any distance, the pain gets so severe that he can't walk.  He 
stated that he cannot kneel or squat and he can't go up 
stairs due to pain and balance problems.  He complained of an 
altered gait, periodic swelling, and that he had not been 
able to work since the knee replacement surgery as he 
couldn't walk as much as before.  
A June 1999 VA progress note shows that the veteran 
complained of continued problems with his right knee.  He 
reported that the knee pain was almost constant and that he 
used a cane.  

On VA examination in November 1999, the veteran reported that 
he had recently been walking limited amounts while using a 
cane, and that his knee was less bothersome since he had cut 
back on activity.  He described significant pain with 
standing for long periods or walking extended periods and he 
indicated that the degree of pain was intermittent in 
severity with activity.  He also indicated that at times he 
will be quite uncomfortable and will only be able to walk 
about a block even while using his cane.  He stated that the 
knee occasionally swells and he hears clicking in the knee.  
He described the knee pain as an "achy pain" and reported 
it as a 5-7 on a scale of 10.  He denied any instability.  

Right knee examination revealed a long midline surgical scar 
consistent with a total knee replacement.  There was a small 
anteromedial scar and a small anterolateral scar from 
previous operations.  Knee range of motion was from -5 
degrees of extension to 105 degrees of flexion.  The right 
knee was stable to anterior and posterior stress and to varus 
and valgus stress.  There was a small effusion and no pain 
with patellar grind.  The patella tracked nicely and range of 
motion was smooth.  He walked with a fairly steady, pain-free 
gait without his cane during a short walk in the clinic, and 
he walked equally well without his cane.  X-rays of the right 
knee demonstrated a well-fixed, porous coated total knee 
component with no evidence of loosening and excellent overall 
alignment and position of the components.  

The examiner provided an assessment of some residual right 
knee pain, 2 1/2 years status post right knee arthroplasty.  
The examiner noted that the pain symptoms had plateaued; the 
veteran was rather functional at this point; and he was 
limited in the amount of time that he could stand or walk.  
The examiner indicated that the veteran he could function 
quite well with any kind of sitting activity, and that any 
type of activity which would require him to do any 
significant standing or walking was not possible.  

Initially, the Board notes that the minimum rating of 30 
percent is currently in effect for the post-operative 
residuals of a right knee arthroplasty.  Diagnostic Code 5055 
provides that intermediate degrees of residual weakness, 
pain, or limitation of motion should be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  Diagnostic Code 5261 
pertains to evaluation of limitation of extension of the leg, 
and provides that an evaluation in excess of 30 percent 
disabling requires evidence that extension is limited to 30 
degrees or greater.  On VA examination in 1998, extension was 
5 degrees, and on VA examination in 1999, extension was -5 
degrees, as compared with normal range of extension of zero 
degrees (see Plate II, 38 C.F.R. § 4.71 (2000)).  Thus, the 
evidence does not indicate that right knee extension is 
limited to such an extent as to warrant an evaluation in 
excess of 30 percent disabling under Diagnostic Code 5261.  

The Board also notes that Diagnostic Code 5260, which 
pertains to evaluation of limitation of flexion of the leg, 
provides a maximum 30 percent rating and therefore, a higher 
rating is not available for the service-connected right knee 
disability under that code.  Likewise, on recent VA 
examination, range of motion was smooth and was recorded as -
5 degrees of extension to 105 degrees of flexion and he 
walked with a fairly steady gait.  There is no evidence of 
ankylosis which would warrant the assignment of an evaluation 
in excess of 30 percent disabling under Diagnostic Code 5256.  
Thus, evaluations in excess of 30 percent disabling are not 
warranted under Diagnostic Codes 5256, 5260, or 5261.  

The Board also finds that the increased evaluation of 60 
percent disabling is not warranted under Diagnostic Code 
5055, as evidence does not indicate that the right knee 
disability is manifested by chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Specifically, objective findings on VA examination in 1998 
included that right knee range of motion was smooth and 
nontender.  On examination in 1999, there was no pain with 
patellar grind, the patella tracked nicely, and range of 
motion was smooth.  In addition, the veteran walked with a 
fairly steady, pain free gait without his cane during a short 
walk in the clinic, and he walked equally well without his 
cane.  As there is no objective evidence of pain on range of 
motion and the veteran ambulated with a pain-free gait during 
a walk in the clinic, the available clinical findings do not 
suggest that the right knee is manifested by severe pain on 
motion.  In addition, the right knee is stable to anterior 
and posterior stress and to varus and valgus stress, and the 
veteran has not reported instability.  As such, the available 
evidence is not indicative of severe right knee weakness.  
Thus, the evidence does not suggest that the right knee 
disability is currently productive of symptomatology which is 
consistent with the criteria for an evaluation in excess of 
30 percent under Diagnostic Code 5055.  

The Board has considered the assignment of a higher 
evaluation based on the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding in DeLuca, supra.  Specifically, 
the Board is aware that the veteran's subjective complaints 
include severe pain with activity, such as walking or 
standing for even short periods of time, and stiffness after 
sitting.  He has also indicated that his right knee is weaker 
than the left and that he cannot kneel or squat.  He has 
further complained of an altered gait, occasional swelling, 
and a clicking noise in the knee.  In addition, there is 
evidence of decreased range of motion, with flexion limited 
to less than 140 degrees, and of more motion than normal, as 
extension was recorded as -5 degrees on examination in 1999.  
The veteran has also reported excess fatigability, in that he 
gets severe knee pain after walking distances of only one 
block with a cane, and he has indicated that he has problems 
with balance when attempting to go up stairs.  In addition, 
the VA examiners have indicated that any type of activity 
which requires any significant walking or standing would not 
be possible.  

Thus, the evidence indicates that the veteran experiences 
functional loss as a result of his service-connected right 
knee disability.  However, the Board does not find that the 
objective findings are indicative of an additional degree of 
functional loss which would warrant the assignment of a 
rating in excess of 30 percent disabling.  As noted, VA 
examination findings include smooth and nontender range of 
motion and stability of the right knee joints.  On VA 
examination in 1998, circulation, motion, and sensation were 
full, intact, and symmetric, and range of motion was from 5 
degrees of extension to 95 degrees of flexion.  On VA 
examination in 1999, the examiner noted that the veteran was 
rather functional at this point and could function quite well 
with any kind of sitting activity.  In light of these 
findings, it does not appear that the objective evidence is 
consistent with the veteran's subjective complaints regarding 
the severity of his knee disability.  Thus, the Board does 
not find that the record includes objective evidence of 
functional loss or the equivalent thereof which would 
approximate to a higher rating under Diagnostic Code 5055 or 
Diagnostic Code 5261.  The Board also notes that there is no 
evidence that the right knee scar associated with the right 
knee replacement surgery is manifested by compensable 
residuals, as the scar was found to be well-healed on VA 
examination.  

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected right 
knee disability has necessitated frequent hospitalizations, 
and the evidence does not suggest that right knee disability, 
by itself, has resulted in marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000). Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the reasons stated above, therefore, the Board finds that 
an evaluation in excess of 30 percent disabling is not 
warranted for the post-operative residuals of a total right 
knee arthroplasty.  As the preponderance is unfavorable, 
there is no doubt to be resolved, and the veteran's claim is 
accordingly denied.  


ORDER

A rating in excess of 30 percent for post-operative residuals 
of a total right knee replacement is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 1 -


